DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5-9, 13-17, & 21-24 were previously pending in this application.  The amendment filed 03 August 2022 has been entered and the following has occurred: Claims 1, 8, 9, 13-17, & 21-24 have been amended.  No Claims have been cancelled or added.
Claims 1, 5-9, 13-17, 21-24 remain pending in the application.
















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-9, 13-17, 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1 & 5-8), machine (claims 9 & 13-16), and manufacture (presumably, claims 17 & 21-24) which recite steps of:
obtaining data from one or more data sources that describes attributes associated with a plurality of entities
generating, based on the obtained data, a first data structure having a plurality of first fields for the particular entity, wherein the plurality of first fields include data corresponding to a plurality of severity attributes indicating a severity state of the particular entity, wherein
the plurality of severity attributes includes data indicating a risk level of the particular entity and a trailing cost associated with the entity;
generating, based on the obtained data, a second data structure having a plurality of second fields for the particular entity, wherein the plurality of second fields include data corresponding to a plurality of acuity attributes indicating an acuity state of the particular entity, wherein 
the plurality of acuity attributes includes data indicating a cost trend score associated with the particular entity, data indicating an experience-based score of the particular entity, and data indicating an impact score of the particular entity;
each bucket is associated with one or more respective electronic directories representing electronic storage locations that are each tagged with a program identifier that identifies an interventive program that is to be assigned to an entity; and
storing, by one or more computers, each of the plurality of third data structures into a respective electronic directory based on the strategy, wherein
storage of a particular third data structure representing a particular entity into an electronic directory associates the particular entity with the program identifier that tags the electronic directory so that the particular entity is assigned to the interventive program identified by the program identifier.
generating, a third data structure for the particular entity, wherein the third data structure includes at least the plurality of first fields generated for the particular entity and the plurality of second fields generated for the particular entity;
processing, the generated third data structure including the plurality of first fields indicating the severity attributes and the plurality of second fields indicating the acuity attributes to determine an initial entity tier for the particular entity, wherein the initial entry tier is data indicating an indication of risk associated with the particular entity;
applying one or more rules to the generated data structure to determine a strategy for transitioning the particular entity from the initial tier to a different tier
These steps of obtaining data, generating a plurality of data structures based on the data that include various aspects of severity attributes, acuity attributes, or both sets of said types of attributes, and processing the data structure by applying rules to determine and indicate a risk tier for the particular entity and to determine a strategy for transitioning the particular entity from one risk tier to another, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the obtaining data from one or more data sources, receiving data in the context of this claim encompasses a mental process of the user obtaining or receiving varying information about a patient such as the patient’s health record.  Similarly, the limitation of generating data structures based on the obtained data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, such as the user generating tables, graphs, etc. based on the obtained data, as the data pertains to severity and/or acuity attributes, but for the recitation of generic computer components.  For example, but for processing the data structure by applying rules to determine and indicate a risk tier for the particular entity, processing the data structure to determine and indicate a risk tier for the entity in the context of this claim encompasses a mental process of the user processing the generated data structures in the mind or using pen/paper to determine predicted trends, risk scores, cost analytics, etc. of the patient and developing a treatment plan for the patient to improve or change from one risk tier to another.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 5-8, 13-16, & 21-24, reciting particular aspects of how the may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
amount to mere instructions to apply an exception (such as recitation of a data processing system, processors, memory units, a computer readable storage device, one or more computers, a rules engine, electronic bucket, electronic directories, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0003], [0064], [0066]-[0067], [0068]-[0072], [0057], [0051], [0020], & [0020], respectively, see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining data from one or more data sources amounts to mere data gathering, recitation of generating a plurality of data structures that include severity and acuity data and determining a strategy for transition the particular entity from a certain risk tier to a different risk tier based on the generated data structures amounts to selecting a particular data source or type of data to be manipulated, recitation of utilizing rules on the generated data structure to determine said strategy, recitation of varying aspects of data buckets, directories, and/or program identifiers amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of severity data, acuity data, risk and cost trend data, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-8, 13-16 & 21-24, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 5-8, 13-16, & 21-24, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 5-6, 8, 13-14, 16, 21-22, & 24 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as obtaining data from one or more data sources, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); generating data structures based on obtained data, structures that contain acuity/severity data, determining a risk tier or level for the particular entity based on calculations and rules, determining a strategy for transitioning the entity from one risk tier to another, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating or generating data structures based on received patient data, varying aspects of updating and upkeeping of data buckets, directories, and/or program identifiers, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing obtained data, storing generated data structures, storing rules, storing computerized instructions for the performance of the abstract idea, varying aspects of storing data within data buckets, directories, and/or utilization of program identifiers, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv));
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-8, 13-16 & 21-24, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 7, 15, & 24, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 5-8, 13-16 & 21-24, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 5-7, 13-15, 21-23, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 5-8, 12-16, & 21-25, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)) at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-17 & 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Edelson (U.S. Patent Publication No. 2015/0332012) in view of Fouts (U.S. Patent Publication No. 2015/0235001), further in view of Syed et al. (U.S. Patent Publication No. 2012/0059779)

Claim 1 –
Regarding Claim 1, Edelson discloses a method performed by a data processing system, comprising:
obtaining, by one or more computers, data from one or more data sources that describes attributes associated with a plurality of entities (See Edelson Par [0091] which discloses utilizing any number of suitable structures capable of executing logical operations according to the disclosed embodiments such as laptop computers, tablet computers, smart phones, etc.; See Edelson [0104]-[0108] & Par [0135]-[0136] which describe various sources for obtaining data that is being used for ranking the entities being monitored);
for each particular entity of the plurality of entities:
generating, by one or more computers and based on the obtained data, a first data structure having a plurality of first fields for the particular entity (See Edelson Par [0081] which discloses storing various data structures used by a software application configured to evaluate a user’s risk and/or mental status), wherein
the plurality of first fields include data corresponding to a plurality of severity attributes indicating a severity state of the particular entity (See Edelson Par [0134] & Par [0137] which describes assigning a patient acuity rating (PAR) to a patient, corresponding to the likelihood level of suffering a cardiac arrest or requiring emergent ICU transfer within the next 24 hours; See Edelson Par [0139] which discloses the severity of illness assignments being determined using all patient refined diagnosis related group (APR-DRG) methodology, which incorporates features such as principle diagnosis at admission, co-morbidities, complications during admission, age, and gender, and this rating affecting the overall Patient Acuity Ranking (PAR) described in Par [0134] & Par [0137]), wherein
the plurality of severity attributes includes:
data indicating a risk level of the particular entity (See Edelson Par [0018] which discloses an aggregate score being indicative of risk or clinical deterioration risk for the patient based on an aggregate score that exceeds a predetermined threshold; See Edelson Par [0081] which discloses storing various data structures used by a software application configured to evaluate a user’s risk and/or mental status) and
generating, by one or more computers and based on the obtained data, a second data structure having a plurality of second fields for the particular entity (While not a “second data structure” per se, Edelson Par [0081] discloses storing various data structures, implying one or more structures, used by a software application configured to evaluate a user’s risk and/or mental status based on the stored data structure’s data such as an EHR, as described in Edelson Par [0018]), wherein 
the plurality of second fields include data corresponding to a plurality of acuity attributes indicating an acuity state of the particular entity (While not “second field” per se, Edelson Par [0081] discloses storing various data structures, implying one or more structures, used by a software application configured to evaluate a user’s risk and/or mental status based on the stored data structure’s data such as an EHR, as described in Edelson Par [0018];  See Edelson Par [0139] which discloses the severity of illness assignments being determined using all patient refined diagnosis related group (APR-DRG) methodology, which incorporates features such as principle diagnosis at admission, co-morbidities, complications during admission, age, and gender, and this rating affecting the overall Patient Acuity Ranking (PAR) described in Par [0134] & Par [0137]; See Edelson Par [0134] & Par [0137] which describes assigning a patient acuity rating (PAR) to a patient, corresponding to the likelihood level of suffering a cardiac arrest or requiring emergent ICU transfer within the next 24 hours and being based on the severity of illness assignments as determined using all patient refined diagnosis related group (APR-DRG) methodology described in Edelson Par [0139]), wherein
the plurality of acuity attributes includes:
data indicating an experience-based score of the particular entity (in light of Applicant’s specification, an experience-based score could include utilization of healthcare related services in the recent past, therefore see Edelson Par [0017] which specifically states that the risk evaluation may be based on the patient’s prior ICU stays constituting utilization of healthcare related services in the recent past; See Edelson Par [0108] & [0124] and Table 1 which disclose considering the length of stay and high admission rate in patient demographic data for determining; See Edelson Par [0137] which describes the providers being surveyed once per call-cycle on the day after patient admission and asked to rate each of their patients based on their likelihood of suffering a cardiac arrest or being transferred to the ICU, further representing the level of use of a medical service or utility), and
data indicating an impact score of the particular entity (in light of Applicant’s specification, an impact score can be assigned to each entity based on utilization trends, therefore see Edelson Par [0017] which specifically states that the risk evaluation may be based on the patient’s prior ICU stays constituting utilization of healthcare related services in the recent past; See Edelson Par [0108] & [0124] and Table 1 which disclose considering the length of stay and high admission rate in patient demographic data for determining; See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, etc.,);
generating by one or more computers, a third data structure for processing by one or more computers for the particular entity (While not “third data structure” per se, Edelson Par [0081] which discloses storing various data structures, implying one or more, used by a software application configured to evaluate a user’s risk and/or mental status), wherein
the third data structure includes at least the plurality of first fields generated for the particular entity and the plurality of second fields generated for the particular entity (While not “third data structure” per se, Edelson Par [0081] which discloses storing various data structures, implying one or more, used by a software application configured to evaluate a user’s risk and/or mental status, as well as a plurality of acuity attributes as discussed in Edelson Par [0138] which describes PAR scores being entered into a database, and then being linked to patient demographic and outcome data.  Additionally, trend testing was used to correlate a certain PAR with patient outcomes or a particular patient risk category.  Furthermore, clustered multivariate logistic regression was used to predict a relationship between a set of multiple varying independent variables and multiple dependent variables such as, as described in Par [0139], principle diagnosis at admission, co-morbidities, complications during admission, age, gender, etc., therefore clustering each of the plurality of entities to a risk category based on the PAR scores and then being linked to patient demographic and outcome data, therefore the aggregate or various data structure(s) would contain the elements as set forth in this limitation);
processing, by one or more computer computers, the generated third data structure including the plurality of first fields indicating the severity attributes and the plurality of second fields indicating the acuity attributes to determine an initial entity tier for the particular entity (While not explicitly mentioned that the “third data structure” is processed, Edelson Par [0081] discloses storing various data structures, implying one or more structures, used by a software application configured to evaluate a user’s risk and/or mental status based on the stored data structure’s data such as an EHR, as described in Edelson Par [0018]; See Edelson Par [0058]-[0059] which discloses the computer determining and indicating a level of risk for the patient based on an aggregate score that exceeds a predetermined threshold, for instance, very high risk, high risk, intermediate risk, low risk, etc., the low risk category constituting an initial entry tier), wherein
the initial entry tier is data indicating an indication of risk associated with the particular entity (See Edelson Par [0058]-[0059] which discloses the computer determining and indicating a level of risk for the patient based on an aggregate score that exceeds a predetermined threshold, for instance, very high risk, high risk, intermediate risk, low risk, etc., the low risk category constituting an initial entry tier); and
applying by one or more computers, one or more rules of a rules engine that assigns a plurality of third data structures generated for the plurality of entities into different buckets of entity data structures that represent a strategy for transitioning the particular entity from the initial tier to a different tier (a “bucket” is understood to be a document or reserved amount of memory with no definite size in which information of interest is added with no structure or the document/memory holds single/multiple items of data of interest; Edelson Par [0081] which discloses storing various data structures, implying one or more, used by a software application configured to evaluate a user’s risk and/or mental status, as well as a plurality of acuity attributes as discussed in Edelson Par [0138] which describes PAR scores being entered into a database, and then being linked to patient demographic and outcome data which is understood to read on the broadest reasonable interpretation of a “bucket” as found in the prior art unless otherwise specified by Applicant in the Claims (however, if this is not enough, see Syed et al. Par [0057], [0065], & [0073] which discloses the use of buckets for queries that are hashed for a variety of data structures);  While not a “rules engine” per se, Edelson Par [0058]-[0059] discloses the computer determining and indicating a level of risk for the patient based on an aggregate score that exceeds a predetermined threshold, for instance, very high risk, high risk, intermediate risk, low risk, etc., which therefore indicates that the computer-based determination and level of risk are based on rules generated by the computer; See Edelson Par [0138] which describes PAR scores being entered into a database, and then being linked to patient demographic and outcome data.  Additionally, trend testing was used to correlate a certain PAR with patient outcomes or a particular patient risk category.  Furthermore, clustered multivariate logistic regression was used to predict a relationship between a set of multiple varying independent variables and multiple dependent variables such as, as described in Par [0139], principle diagnosis at admission, co-morbidities, complications during admission, age, gender, etc., therefore clustering each of the plurality of entities to a risk category based on the PAR scores and then being linked to patient demographic and outcome data), wherein
Edelson does not disclose the following limitations:
the plurality of severity attributes includes:
a trailing cost associated with the entity
the plurality of acuity attributes includes:
data indicating a cost trend score associated with the particular entity
each bucket is associated with one or more respective electronic directories representing electronic storage locations that are each tagged with a program identifier that identifies an interventive program that is to be assigned to an entity
storing, by one or more computers, each of the plurality of third data structures into a respective electronic directory based on the strategy, wherein
storage of a particular third data structure representing a particular entity into an electronic directory associates the particular entity with the program identifier that tags the electronic directory so that the particular entity is assigned to the interventive program identified by the program identifier.

Edelson does disclose a plurality of severity attributes and acuity attributes being included in a plurality of data structures, albeit without mention of trailing cost or cost trend scores associated with the particular entity.  Furthermore, Edelson does disclose varying data structures to be used in conjunction with the electronic system, but does not specify the structures to be buckets or the buckets being tagged as varying storage locations for one or more programs to be assigned to an entity and further utilize a directory that associates the tagged buckets with the programs to be assigned to an entity.

However, Fouts discloses:
the plurality of severity attributes includes:
a trailing cost associated with the entity (a trailing cost, in light of Applicant’s specification, includes the entity’s healthcare related cost over a certain preceding time period; See Fouts Par [0067] & [0080]-[0085] discloses the observation or consideration of an entity’s healthcare related costs over varying previous periods of time, including monthly, bi-annually, annually (which reads on a 12-month trailing cost), policy-length and more. and associating a number or relative distribution of the strata (effectively reading on “ranking the plurality of entities”) based on the entity’s healthcare related costs over the varying previous periods of time, such as annually See Fouts Par [0067] which discloses a comparison of healthcare-related costs, in the form of a score, where the threshold value may represent a predicted healthcare-related cost based on recent costs versus an indexed value relative to a risk or predicted magnitude of future generation of health care-related costs and further describes comparing two or more time frames for health care-related costs such as monthly, bi-annual, annual, policy-length health care-related costs and would therefore be incurred at different time points; further Fouts Par [0067] specifically states the threshold (cost) value may represent either a predicted health care-related cost for the individual over a certain time period (preceding) or an indexed value relative to a risk or predicted magnitude of future (proceeding) generation of health care-related costs);
the plurality of acuity attributes includes:
data indicating a cost trend score associated with the particular entity (See Fouts Par [0067] which discloses a comparison of healthcare-related costs, in the form of a score, where the threshold value may represent a predicted healthcare-related cost based on recent costs versus an indexed value relative to a risk or predicted magnitude of future generation of health care-related costs and further describes comparing two or more time frames for health care-related costs such as monthly, bi-annual, annual, policy-length health care-related costs and would therefore be incurred at different time points; further Fouts Par [0067] specifically states the threshold (cost) value may represent either a predicted health care-related cost for the individual over a certain time period (preceding) or an indexed value relative to a risk or predicted magnitude of future (proceeding) generation of health care-related costs).

The method of Fouts is directly applicable to the method of Edelson because both methods share limitations and capabilities, namely, they are both directed to determining risk levels of patients and populations via varying factors in the healthcare field, such as healthcare-related costs, healthcare facility usage, co-morbidities, longitudinal chronic illness burden scores, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edelson, which already describes a trend score of sorts and the utilization of a plurality of severity attributes and acuity attributes being included in a plurality of data structures, to further include comparisons of recent costs, a long-term cost trend associated with a particular entity, and a trailing cost, as disclosed by Fouts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edelson, using the limitations found in Fouts, because with providing an estimated preceding/past cost or proceeding/future cost to the insurance agency or premium payment for the individual, the agency is able to determine strata in order to associate an individual with a particular risk of generating a certain level of healthcare-related costs (See Fouts Par [0067]).  Furthermore, by utilizing a trailing cost, the system can make a determination of healthcare costs accrued during a period of time, and can then adjust a parameter used to determine the health care profiles/risk score of respective individuals in the set of individuals based on the health care costs accrued during said period of time using pattern classification and/or decision rule to characterize relationships between individual’s parameters (e.g., health care characteristics of the individual) and generation of health care-related costs or risk thereof (See Fouts Par [0085]).

Edelson does not disclose the following limitations:
each bucket is associated with one or more respective electronic directories representing electronic storage locations that are each tagged with a program identifier that identifies an interventive program that is to be assigned to an entity
storing, by one or more computers, each of the plurality of third data structures into a respective electronic directory based on the strategy, wherein
storage of a particular third data structure representing a particular entity into an electronic directory associates the particular entity with the program identifier that tags the electronic directory so that the particular entity is assigned to the interventive program identified by the program identifier.

However, Syed discloses:
each bucket is associated with one or more respective electronic directories representing electronic storage locations that are each tagged with a program identifier that identifies an interventive program that is to be assigned to an entity (it is understood that “that identifies an interventive program that is to be assigned to an entity” is an intended result of a step positively recited and does not necessarily add patent weight (See MPEP 2111.04) such that any system that tags electronic storage locations with a program identifier should accomplish the intended result; furthermore, a “bucket” is understood to be a document or reserved amount of memory with no definite size in which information of interest is added with no structure or the document/memory holds single/multiple items of data of interest; therefore, see Syed et al. Par [0057], [0065], & [0073] which discloses the use of buckets for queries that are hashed/tagged for a variety of data structures, that which is understood to contain varying information about the bucket, the location of the bucket, the contents of the bucket such as data, etc., such that the hashed/tagged buckets and data structures are associated with one another;  See Syed Par [0148] which discloses several communication devices,  databases, etc., that are communicatively connected to each other, and a server may be connected to the network); and
storing, by one or more computers, each of the plurality of third data structures into a respective electronic directory based on the strategy (furthermore, a “bucket” is understood to be a document or reserved amount of memory with no definite size in which information of interest is added with no structure or the document/memory holds single/multiple items of data of interest; therefore, see Syed et al. Par [0057], [0065], & [0073] which discloses the use of buckets for queries that are hashed/tagged for a variety of data structures, that which is understood to contain varying information about the bucket, the location of the bucket, the contents of the bucket such as data, etc., such that the hashed/tagged buckets and data structures are associated with one another;  See Syed Par [0148] which discloses several communication devices,  databases, etc., that are communicatively connected to each other, and a server may be connected to the network), wherein
storage of a particular third data structure representing a particular entity into an electronic directory associates the particular entity with the program identifier that tags the electronic directory so that the particular entity is assigned to the interventive program identified by the program identifier (furthermore, a “bucket” is understood to be a document or reserved amount of memory with no definite size in which information of interest is added with no structure or the document/memory holds single/multiple items of data of interest; therefore, see Syed et al. Par [0057], [0065], & [0073] which discloses the use of buckets for queries that are hashed/tagged for a variety of data structures, that which is understood to contain varying information about the bucket, the location of the bucket, the contents of the bucket such as data, etc., such that the hashed/tagged buckets and data structures are associated with one another such as in the network described in Syed Par [0148] which discloses several communication devices,  databases, etc., that are communicatively connected to each other, and a server may be connected to the network; See Syed Par [0156] which further describes program modules being associated with data structures such that the operating system gives different numbers or labels for each of the programs).
The disclosure of Syed is directly applicable to the combined disclosure of Edelson and Fouts because both disclosures share limitations and capabilities, such as, both being directed towards patient risk evaluation and organizing data in computerized structures relating to the risk evaluation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Edelson and Fouts which already discloses varying data structures to be used in conjunction with the electronic system to further specify the structures as buckets, the buckets being tagged as varying storage locations for one or more programs to be assigned to an entity and further having the system utilizing a directory that associates the tagged buckets with the programs to be assigned to an entity, as disclosed by Syed because this allows for the efficient discovery of nearest neighbors by hashing a query point and searching only through elements stored in buckets containing a specific kind of data that needs to be found by the system.

Claim 5 –
Regarding Claim 5, Edelson, Fouts, and Syed disclose the method of Claim 1 in its entirety.  Edelson and Fouts further disclose a method, further comprising:
determining the cost trend score for each particular entity of the plurality of entities (See Edelson Par [0138] which describes PAR scores being correlated with patient outcomes by providers using ordinal trend testing)
determining the cost trend score for the particular entity is based on a comparison of a recent cost associated with the particular entity that was incurred at a first point in time and a long-term cost associated with the particular entity that was incurred prior to the first point in time (See Fouts Par [0067] which discloses a comparison of healthcare-related costs, in the form of a score, where the threshold value may represent a predicted healthcare-related cost based on recent costs versus an indexed value relative to a risk or predicted magnitude of future generation of health care-related costs and further describes comparing two or more time frames for health care-related costs such as monthly, bi-annual, annual, policy-length health care-related costs and would therefore be incurred at different time points; further Fouts Par [0067] specifically states the threshold (cost) value may represent either a predicted health care-related cost for the individual over a certain time period or an indexed value relative to a risk or predicted magnitude of future generation of health care-related costs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Edelson, Fouts, and Syed, which already describes a trend score of sorts, to further include comparisons of recent costs and a long-term cost associated with a particular entity, as disclosed by Fouts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Edelson Fouts, and Syed, using the limitations found in Fouts, because with an estimated cost to the insurance agency or premium payment for the individual, the agency is able to determine strata in order to associate an individual with a particular risk of generating a certain level of healthcare-related costs (See Fouts Par [0067]).

Claim 6 –
Regarding Claim 6, Edelson, Fouts, and Syed disclose the method of Claim 1 in its entirety.  Edelson discloses a method, further comprising:
determining the experience-based score for each particular entity of the plurality of entities (See Edelson Par [0137] which describes the providers being surveyed once per call-cycle on the day after patient admission and asked to rate each of their patients based on their likelihood of suffering a cardiac arrest or being transferred to the ICU, representing the level of use of a medical service or utility), wherein
determining the experience-based score for the particular entity is based on data indicating the particular entity’s utilization of a plurality of different health care services (See Edelson Par [0137] which describes the providers being surveyed once per call-cycle on the day after patient admission and asked to rate each of their patients based on their likelihood of suffering a cardiac arrest or being transferred to the ICU, representing the level of use of a medical service or utility).

Claim 7 –
Regarding Claim 7, Edelson, Fouts, and Syed disclose the method of Claim 6 in its entirety.  Edelson further discloses a method, wherein:
determining the experience-based score for the particular entity based on data indicating the particular entity’s utilization of a plurality of different services comprises:
determining an experience-based score for the particular entity based on the aggregated number of instances (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, readmissions, or other services being employed for the patient).
Edelson does not explicitly disclose a method, wherein:
obtaining a set of rules that are related to the use of each respective service of the plurality of different services, wherein
each rule of the set of rules establishes a threshold number of uses for each service for the plurality of different services within a particular time period;
determining, for each particular service of the plurality of services, a number of instances that the particular entity availed itself of the particular service more than the threshold number of time with the particular time period (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, readmissions, or other services being employed for the patient.  However, Edelson does not specifically disclose this numeric being compared to a threshold metric relating to number of uses, time, costs, gaps in care etc.);
aggregating the number of instances that the particular entity availed itself of each service of the plurality of services more than the threshold number of times within the particular time period (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, readmissions, or other services being employed for the patient.  However, Edelson does not specifically disclose this numeric being compared to a threshold metric relating to number of uses, time, costs, gaps in care etc.);
However, Fouts discloses a method, wherein obtaining a set of rules that are related to the use of each respective service of the plurality of different services, wherein each rule of the set of rules establishes a threshold number of uses for each service for the plurality of different services within a particular time period and a threshold comparison for the metrics already provided in Edelson Par [0119] (See Fouts Par [0057]-[0059] & [0067]-[0068] which discloses using a set of rules or logic to determine gaps in care or medical facility/service usage, such that a predetermined threshold is created to determine all gaps in care or medical service and anything above or below this threshold are either counted or disregarded based on the threshold implementation, and determining a cost of coverage based on a particular risk of an individual generating a high-level of healthcare-related activities, costs, etc.).
	It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to modify the numeric for determining an experience-based score which is based on the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, readmissions, or other services being employed for the patient, to further include a threshold implementation for determining when a particular service is being used more often by the patient, as disclosed by Fouts.  It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Edelson, Fouts, and Syed, to further include a threshold implementation for determining when a particular service is being used more often by the patient, as disclosed by Fouts, because the threshold value may represent either a predicted healthcare cost or usage for the individual over a certain period of time, and falling outside of this predicted value of usage of cost can help predict the risk of generating a certain level of healthcare usage/cost (See Fouts Par [0067]-[0068]).

Claim 8 –
Regarding Claim 8, Edelson, Fouts, and Syed disclose the method of Claim 1 in its entirety.  Edelson discloses a method, further comprising:
determining the impact score for each particular entity of the plurality of entities (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, etc., therefore constituting an impact score, as described in light of applicant’s specification, which describes the impact score being based on several factors including utilization trends, frequent use incidents, readmissions, hospitalization or ED visit without follow-up) based on the particular entity’s historical pathway markers, present care pathway markers, or a combination of historical pathway markers and present pathway markers (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, etc., therefore constituting an impact score, as described in light of applicant’s specification, which describes the impact score being based on several factors including utilization trends, frequent use incidents, readmissions, hospitalization or ED visit without follow-up).
Claim 9 –
Regarding Claim 9, Edelson discloses a system for monitoring the status of a database before the database is locked, the system comprising:
one or more computers and one or more memory units storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations, the operations comprising (See Edelson Par [0091] which discloses the use of any suitable processor-based device such as laptop computers, tablet computers, phones, etc.; See Edelson Par [0092] which discloses the use of a memory in conjunction with the processor-based environment):
generating, by one or more computers and based on the obtained data, a first data structure having a plurality of first fields for the particular entity (See Edelson Par [0081] which discloses storing various data structures used by a software application configured to evaluate a user’s risk and/or mental status), wherein
the plurality of first fields include data corresponding to a plurality of severity attributes indicating a severity state of the particular entity (See Edelson Par [0134] & Par [0137] which describes assigning a patient acuity rating (PAR) to a patient, corresponding to the likelihood level of suffering a cardiac arrest or requiring emergent ICU transfer within the next 24 hours; See Edelson Par [0139] which discloses the severity of illness assignments being determined using all patient refined diagnosis related group (APR-DRG) methodology, which incorporates features such as principle diagnosis at admission, co-morbidities, complications during admission, age, and gender, and this rating affecting the overall Patient Acuity Ranking (PAR) described in Par [0134] & Par [0137]), wherein
the plurality of severity attributes includes:
data indicating a risk level of the particular entity (See Edelson Par [0018] which discloses an aggregate score being indicative of risk or clinical deterioration risk for the patient based on an aggregate score that exceeds a predetermined threshold; See Edelson Par [0081] which discloses storing various data structures used by a software application configured to evaluate a user’s risk and/or mental status) and
generating, by one or more computers and based on the obtained data, a second data structure having a plurality of second fields for the particular entity (While not a “second data structure” per se, Edelson Par [0081] discloses storing various data structures, implying one or more structures, used by a software application configured to evaluate a user’s risk and/or mental status based on the stored data structure’s data such as an EHR, as described in Edelson Par [0018]), wherein 
the plurality of second fields include data corresponding to a plurality of acuity attributes indicating an acuity state of the particular entity (While not “second field” per se, Edelson Par [0081] discloses storing various data structures, implying one or more structures, used by a software application configured to evaluate a user’s risk and/or mental status based on the stored data structure’s data such as an EHR, as described in Edelson Par [0018];  See Edelson Par [0139] which discloses the severity of illness assignments being determined using all patient refined diagnosis related group (APR-DRG) methodology, which incorporates features such as principle diagnosis at admission, co-morbidities, complications during admission, age, and gender, and this rating affecting the overall Patient Acuity Ranking (PAR) described in Par [0134] & Par [0137]; See Edelson Par [0134] & Par [0137] which describes assigning a patient acuity rating (PAR) to a patient, corresponding to the likelihood level of suffering a cardiac arrest or requiring emergent ICU transfer within the next 24 hours and being based on the severity of illness assignments as determined using all patient refined diagnosis related group (APR-DRG) methodology described in Edelson Par [0139]), wherein
the plurality of acuity attributes includes:
data indicating an experience-based score of the particular entity (in light of Applicant’s specification, an experience-based score could include utilization of healthcare related services in the recent past, therefore see Edelson Par [0017] which specifically states that the risk evaluation may be based on the patient’s prior ICU stays constituting utilization of healthcare related services in the recent past; See Edelson Par [0108] & [0124] and Table 1 which disclose considering the length of stay and high admission rate in patient demographic data for determining; See Edelson Par [0137] which describes the providers being surveyed once per call-cycle on the day after patient admission and asked to rate each of their patients based on their likelihood of suffering a cardiac arrest or being transferred to the ICU, further representing the level of use of a medical service or utility), and
data indicating an impact score of the particular entity (in light of Applicant’s specification, an impact score can be assigned to each entity based on utilization trends, therefore see Edelson Par [0017] which specifically states that the risk evaluation may be based on the patient’s prior ICU stays constituting utilization of healthcare related services in the recent past; See Edelson Par [0108] & [0124] and Table 1 which disclose considering the length of stay and high admission rate in patient demographic data for determining; See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, etc.,);
generating by one or more computers, a third data structure for processing by one or more computers for the particular entity (While not “third data structure” per se, Edelson Par [0081] which discloses storing various data structures, implying one or more, used by a software application configured to evaluate a user’s risk and/or mental status), wherein
the third data structure includes at least the plurality of first fields generated for the particular entity and the plurality of second fields generated for the particular entity (While not “third data structure” per se, Edelson Par [0081] which discloses storing various data structures, implying one or more, used by a software application configured to evaluate a user’s risk and/or mental status, as well as a plurality of acuity attributes as discussed in Edelson Par [0138] which describes PAR scores being entered into a database, and then being linked to patient demographic and outcome data.  Additionally, trend testing was used to correlate a certain PAR with patient outcomes or a particular patient risk category.  Furthermore, clustered multivariate logistic regression was used to predict a relationship between a set of multiple varying independent variables and multiple dependent variables such as, as described in Par [0139], principle diagnosis at admission, co-morbidities, complications during admission, age, gender, etc., therefore clustering each of the plurality of entities to a risk category based on the PAR scores and then being linked to patient demographic and outcome data, therefore the aggregate or various data structure(s) would contain the elements as set forth in this limitation);
processing, by one or more computer computers, the generated third data structure including the plurality of first fields indicating the severity attributes and the plurality of second fields indicating the acuity attributes to determine an initial entity tier for the particular entity (While not explicitly mentioned that the “third data structure” is processed, Edelson Par [0081] discloses storing various data structures, implying one or more structures, used by a software application configured to evaluate a user’s risk and/or mental status based on the stored data structure’s data such as an EHR, as described in Edelson Par [0018]; See Edelson Par [0058]-[0059] which discloses the computer determining and indicating a level of risk for the patient based on an aggregate score that exceeds a predetermined threshold, for instance, very high risk, high risk, intermediate risk, low risk, etc., the low risk category constituting an initial entry tier), wherein
the initial entry tier is data indicating an indication of risk associated with the particular entity (See Edelson Par [0058]-[0059] which discloses the computer determining and indicating a level of risk for the patient based on an aggregate score that exceeds a predetermined threshold, for instance, very high risk, high risk, intermediate risk, low risk, etc., the low risk category constituting an initial entry tier); and
applying one or more rules of a rules engine that assigns a plurality of third data structures generated for the plurality of entities into different buckets of entity data structures that represents a strategy for transitioning the particular entity from the initial tier to a different tier (a “bucket” is understood to be a document or reserved amount of memory with no definite size in which information of interest is added with no structure or the document/memory holds single/multiple items of data of interest; Edelson Par [0081] which discloses storing various data structures, implying one or more, used by a software application configured to evaluate a user’s risk and/or mental status, as well as a plurality of acuity attributes as discussed in Edelson Par [0138] which describes PAR scores being entered into a database, and then being linked to patient demographic and outcome data which is understood to read on the broadest reasonable interpretation of a “bucket” as found in the prior art unless otherwise specified by Applicant in the Claims (however, if this is not enough, see Syed et al. Par [0057], [0065], & [0073] which discloses the use of buckets for queries that are hashed for a variety of data structures);  While not a “rules engine” per se, Edelson Par [0058]-[0059] discloses the computer determining and indicating a level of risk for the patient based on an aggregate score that exceeds a predetermined threshold, for instance, very high risk, high risk, intermediate risk, low risk, etc., which therefore indicates that the computer-based determination and level of risk are based on rules generated by the computer; See Edelson Par [0138] which describes PAR scores being entered into a database, and then being linked to patient demographic and outcome data.  Additionally, trend testing was used to correlate a certain PAR with patient outcomes or a particular patient risk category.  Furthermore, clustered multivariate logistic regression was used to predict a relationship between a set of multiple varying independent variables and multiple dependent variables such as, as described in Par [0139], principle diagnosis at admission, co-morbidities, complications during admission, age, gender, etc., therefore clustering each of the plurality of entities to a risk category based on the PAR scores and then being linked to patient demographic and outcome data).
Edelson does not disclose the following limitations:
the plurality of severity attributes includes:
a trailing cost associated with the entity
the plurality of acuity attributes includes:
data indicating a cost trend score associated with the particular entity
each bucket is associated with one or more respective electronic directories representing electronic storage locations that are each tagged with a program identifier that identifies an interventive program that is to be assigned to an entity
storing, by one or more computers, each of the plurality of third data structures into a respective electronic directory based on the strategy, wherein
storage of a particular third data structure representing a particular entity into an electronic directory associates the particular entity with the program identifier that tags the electronic directory so that the particular entity is assigned to the interventive program identified by the program identifier.

Edelson does disclose a plurality of severity attributes and acuity attributes being included in a plurality of data structures, albeit without mention of trailing cost or cost trend scores associated with the particular entity.  Furthermore, Edelson does disclose varying data structures to be used in conjunction with the electronic system, but does not specify the structures to be buckets or the buckets being tagged as varying storage locations for one or more programs to be assigned to an entity and further utilize a directory that associates the tagged buckets with the programs to be assigned to an entity.

However, Fouts discloses:
the plurality of severity attributes includes:
a trailing cost associated with the entity (a trailing cost, in light of Applicant’s specification, includes the entity’s healthcare related cost over a certain preceding time period; See Fouts Par [0067] & [0080]-[0085] discloses the observation or consideration of an entity’s healthcare related costs over varying previous periods of time, including monthly, bi-annually, annually (which reads on a 12-month trailing cost), policy-length and more. and associating a number or relative distribution of the strata (effectively reading on “ranking the plurality of entities”) based on the entity’s healthcare related costs over the varying previous periods of time, such as annually See Fouts Par [0067] which discloses a comparison of healthcare-related costs, in the form of a score, where the threshold value may represent a predicted healthcare-related cost based on recent costs versus an indexed value relative to a risk or predicted magnitude of future generation of health care-related costs and further describes comparing two or more time frames for health care-related costs such as monthly, bi-annual, annual, policy-length health care-related costs and would therefore be incurred at different time points; further Fouts Par [0067] specifically states the threshold (cost) value may represent either a predicted health care-related cost for the individual over a certain time period (preceding) or an indexed value relative to a risk or predicted magnitude of future (proceeding) generation of health care-related costs);
the plurality of acuity attributes includes:
data indicating a cost trend score associated with the particular entity (See Fouts Par [0067] which discloses a comparison of healthcare-related costs, in the form of a score, where the threshold value may represent a predicted healthcare-related cost based on recent costs versus an indexed value relative to a risk or predicted magnitude of future generation of health care-related costs and further describes comparing two or more time frames for health care-related costs such as monthly, bi-annual, annual, policy-length health care-related costs and would therefore be incurred at different time points; further Fouts Par [0067] specifically states the threshold (cost) value may represent either a predicted health care-related cost for the individual over a certain time period (preceding) or an indexed value relative to a risk or predicted magnitude of future (proceeding) generation of health care-related costs).

The method of Fouts is directly applicable to the method of Edelson because both methods share limitations and capabilities, namely, they are both directed to determining risk levels of patients and populations via varying factors in the healthcare field, such as healthcare-related costs, healthcare facility usage, co-morbidities, longitudinal chronic illness burden scores, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edelson, which already describes a trend score of sorts and the utilization of a plurality of severity attributes and acuity attributes being included in a plurality of data structures, to further include comparisons of recent costs, a long-term cost trend associated with a particular entity, and a trailing cost, as disclosed by Fouts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edelson, using the limitations found in Fouts, because with providing an estimated preceding/past cost or proceeding/future cost to the insurance agency or premium payment for the individual, the agency is able to determine strata in order to associate an individual with a particular risk of generating a certain level of healthcare-related costs (See Fouts Par [0067]).  Furthermore, by utilizing a trailing cost, the system can make a determination of healthcare costs accrued during a period of time, and can then adjust a parameter used to determine the health care profiles/risk score of respective individuals in the set of individuals based on the health care costs accrued during said period of time using pattern classification and/or decision rule to characterize relationships between individual’s parameters (e.g., health care characteristics of the individual) and generation of health care-related costs or risk thereof (See Fouts Par [0085]).

Edelson does not disclose the following limitations:
each bucket is associated with one or more respective electronic directories representing electronic storage locations that are each tagged with a program identifier that identifies an interventive program that is to be assigned to an entity
storing, by one or more computers, each of the plurality of third data structures into a respective electronic directory based on the strategy, wherein
storage of a particular third data structure representing a particular entity into an electronic directory associates the particular entity with the program identifier that tags the electronic directory so that the particular entity is assigned to the interventive program identified by the program identifier.


However, Syed discloses:
each bucket is associated with one or more respective electronic directories representing electronic storage locations that are each tagged with a program identifier that identifies an interventive program that is to be assigned to an entity (it is understood that “that identifies an interventive program that is to be assigned to an entity” is an intended result of a step positively recited and does not necessarily add patent weight (See MPEP 2111.04) such that any system that tags electronic storage locations with a program identifier should accomplish the intended result; furthermore, a “bucket” is understood to be a document or reserved amount of memory with no definite size in which information of interest is added with no structure or the document/memory holds single/multiple items of data of interest; therefore, see Syed et al. Par [0057], [0065], & [0073] which discloses the use of buckets for queries that are hashed/tagged for a variety of data structures, that which is understood to contain varying information about the bucket, the location of the bucket, the contents of the bucket such as data, etc., such that the hashed/tagged buckets and data structures are associated with one another;  See Syed Par [0148] which discloses several communication devices,  databases, etc., that are communicatively connected to each other, and a server may be connected to the network); and
storing, by one or more computers, each of the plurality of third data structures into a respective electronic directory based on the strategy (furthermore, a “bucket” is understood to be a document or reserved amount of memory with no definite size in which information of interest is added with no structure or the document/memory holds single/multiple items of data of interest; therefore, see Syed et al. Par [0057], [0065], & [0073] which discloses the use of buckets for queries that are hashed/tagged for a variety of data structures, that which is understood to contain varying information about the bucket, the location of the bucket, the contents of the bucket such as data, etc., such that the hashed/tagged buckets and data structures are associated with one another;  See Syed Par [0148] which discloses several communication devices,  databases, etc., that are communicatively connected to each other, and a server may be connected to the network), wherein
storage of a particular third data structure representing a particular entity into an electronic directory associates the particular entity with the program identifier that tags the electronic directory so that the particular entity is assigned to the interventive program identified by the program identifier (furthermore, a “bucket” is understood to be a document or reserved amount of memory with no definite size in which information of interest is added with no structure or the document/memory holds single/multiple items of data of interest; therefore, see Syed et al. Par [0057], [0065], & [0073] which discloses the use of buckets for queries that are hashed/tagged for a variety of data structures, that which is understood to contain varying information about the bucket, the location of the bucket, the contents of the bucket such as data, etc., such that the hashed/tagged buckets and data structures are associated with one another such as in the network described in Syed Par [0148] which discloses several communication devices,  databases, etc., that are communicatively connected to each other, and a server may be connected to the network; See Syed Par [0156] which further describes program modules being associated with data structures such that the operating system gives different numbers or labels for each of the programs).
The disclosure of Syed is directly applicable to the combined disclosure of Edelson and Fouts because both disclosures share limitations and capabilities, such as, both being directed towards patient risk evaluation and organizing data in computerized structures relating to the risk evaluation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Edelson and Fouts which already discloses varying data structures to be used in conjunction with the electronic system to further specify the structures as buckets, the buckets being tagged as varying storage locations for one or more programs to be assigned to an entity and further having the system utilizing a directory that associates the tagged buckets with the programs to be assigned to an entity, as disclosed by Syed because this allows for the efficient discovery of nearest neighbors by hashing a query point and searching only through elements stored in buckets containing a specific kind of data that needs to be found by the system.

Claim 13 –
Regarding Claim 13, Edelson, Fouts, and Syed disclose the system of Claim 9 in its entirety.  Edelson and Fouts further disclose a system, the operations further comprising:
determining the cost trend score for each particular entity of the plurality of entities (See Edelson Par [0138] which describes PAR scores being correlated with patient outcomes by providers using ordinal trend testing), wherein
determining the cost trend score for the particular entity is based on a comparison of a recent cost associated with the particular entity that was incurred at a first point in time and a long-term cost associated with the particular entity that was incurred prior to the first point in time See Fouts Par [0067] which discloses a comparison of healthcare-related costs, in the form of a score, where the threshold value may represent a predicted healthcare-related cost based on recent costs versus an indexed value relative to a risk or predicted magnitude of future generation of health care-related costs and further describes comparing two or more time frames for health care-related costs such as monthly, bi-annual, annual, policy-length health care-related costs and would therefore be incurred at different time points; further Fouts Par [0067] specifically states the threshold (cost) value may represent either a predicted health care-related cost for the individual over a certain time period or an indexed value relative to a risk or predicted magnitude of future generation of health care-related costs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Edelson, Fouts, and Syed, which already describes a trend score of sorts, to further include comparisons of recent costs and a long-term cost associated with a particular entity, as disclosed by Fouts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Edelson, Fouts,  and Syed, using the limitations found in Fouts, because with an estimated cost to the insurance agency or premium payment for the individual, the agency is able to determine strata in order to associate an individual with a particular risk of generating a certain level of healthcare-related costs (See Fouts Par [0067]).

Claim 14 –
Regarding Claim 14, Edelson, Fouts, and Syed disclose the system of Claim 9 in its entirety.  Edelson discloses a system, the instructions, when executed by the one or more computers, cause the one or more computers to:
determine the experience-based score for each particular entity of the plurality of entities (See Edelson Par [0137] which describes the providers being surveyed once per call-cycle on the day after patient admission and asked to rate each of their patients based on their likelihood of suffering a cardiac arrest or being transferred to the ICU, representing the level of use of a medical service or utility), wherein
determining the experience-based score for the particular entity is based on data indicating the particular entity’s utilization of a plurality of different health care services (See Edelson Par [0137] which describes the providers being surveyed once per call-cycle on the day after patient admission and asked to rate each of their patients based on their likelihood of suffering a cardiac arrest or being transferred to the ICU, representing the level of use of a medical service or utility).

Claim 15 –
Regarding Claim 15, Edelson, Fouts, and Syed disclose the system of Claim 14 in its entirety.  Edelson further discloses a system, wherein:
determine the experience-based score for the particular entity based on data indicating the particular entity’s utilization of a plurality of different services the instructions, when executed by the one or more computers, cause the one or more computers to:
determine an experience-based score for the particular entity based on the aggregated number of instances (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, readmissions, or other services being employed for the patient).
Edelson does not explicitly disclose a system, wherein:
obtain a set of rules that are related to the use of each respective service of the plurality of different services, wherein
each rule of the set of rules establishes a threshold number of uses for each service for the plurality of different services within a particular time period;
determine, for each particular service of the plurality of services, a number of instances that the particular entity availed itself of the particular service more than the threshold number of time with the particular time period (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, readmissions, or other services being employed for the patient.  However, Edelson does not specifically disclose this numeric being compared to a threshold metric relating to number of uses, time, costs, gaps in care etc.);
aggregate the number of instances that the particular entity availed itself of each service of the plurality of services more than the threshold number of times within the particular time period (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, readmissions, or other services being employed for the patient.  However, Edelson does not specifically disclose this numeric being compared to a threshold metric relating to number of uses, time, costs, gaps in care etc.);

However, Fouts discloses a system, wherein obtaining a set of rules that are related to the use of each respective service of the plurality of different services, wherein each rule of the set of rules establishes a threshold number of uses for each service for the plurality of different services within a particular time period and a threshold comparison for the metrics already provided in Edelson Par [0119] (See Fouts Par [0057]-[0059] & [0067]-[0068] which discloses using a set of rules or logic to determine gaps in care or medical facility/service usage, such that a predetermined threshold is created to determine all gaps in care or medical service and anything above or below this threshold are either counted or disregarded based on the threshold implementation, and determining a cost of coverage based on a particular risk of an individual generating a high-level of healthcare-related activities, costs, etc.).
	It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to modify the numeric for determining an experience-based score which is based on the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, readmissions, or other services being employed for the patient, to further include a threshold implementation for determining when a particular service is being used more often by the patient, as disclosed by Fouts.  It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Edelson, Fouts, and Syed, to further include a threshold implementation for determining when a particular service is being used more often by the patient, as disclosed by Fouts, because the threshold value may represent either a predicted healthcare cost or usage for the individual over a certain period of time, and falling outside of this predicted value of usage of cost can help predict the risk of generating a certain level of healthcare usage/cost (See Fouts Par [0067]-[0068]). 

Claim 16 –
Regarding Claim 16, Edelson, Fouts, and Syed disclose the system of Claim 9 in its entirety.  Edelson discloses a system, the instructions, when executed by the one or more computers, cause the one or more computers to:
determine the impact score for each particular entity of the plurality of entities (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, etc., therefore constituting an impact score, as described in light of applicant’s specification, which describes the impact score being based on several factors including utilization trends, frequent use incidents, readmissions, hospitalization or ED visit without follow-up), wherein
determine the impact score for each particular entity is based on the particular entity’s historical pathway markers, present care pathway markers, or a combination of historical pathway markers and present pathway markers (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, etc., therefore constituting an impact score, as described in light of applicant’s specification, which describes the impact score being based on several factors including utilization trends, frequent use incidents, readmissions, hospitalization or ED visit without follow-up).

Claim 17 –
Regarding Claim 17, Edelson discloses a computer-readable storage device having stored thereon instructions, which, when executed by data processing apparatus, cause the data processing apparatus to:
generate, by one or more computers and based on the obtained data, a first data structure having a plurality of first fields for the particular entity (See Edelson Par [0081] which discloses storing various data structures used by a software application configured to evaluate a user’s risk and/or mental status), wherein
the plurality of first fields include data corresponding to a plurality of severity attributes indicating a severity state of the particular entity (See Edelson Par [0134] & Par [0137] which describes assigning a patient acuity rating (PAR) to a patient, corresponding to the likelihood level of suffering a cardiac arrest or requiring emergent ICU transfer within the next 24 hours; See Edelson Par [0139] which discloses the severity of illness assignments being determined using all patient refined diagnosis related group (APR-DRG) methodology, which incorporates features such as principle diagnosis at admission, co-morbidities, complications during admission, age, and gender, and this rating affecting the overall Patient Acuity Ranking (PAR) described in Par [0134] & Par [0137]), wherein
the plurality of severity attributes includes:
data indicating a risk level of the particular entity (See Edelson Par [0018] which discloses an aggregate score being indicative of risk or clinical deterioration risk for the patient based on an aggregate score that exceeds a predetermined threshold; See Edelson Par [0081] which discloses storing various data structures used by a software application configured to evaluate a user’s risk and/or mental status) and
generate, by one or more computers and based on the obtained data, a second data structure having a plurality of second fields for the particular entity (While not a “second data structure” per se, Edelson Par [0081] discloses storing various data structures, implying one or more structures, used by a software application configured to evaluate a user’s risk and/or mental status based on the stored data structure’s data such as an EHR, as described in Edelson Par [0018]), wherein 
the plurality of second fields include data corresponding to a plurality of acuity attributes indicating an acuity state of the particular entity (While not “second field” per se, Edelson Par [0081] discloses storing various data structures, implying one or more structures, used by a software application configured to evaluate a user’s risk and/or mental status based on the stored data structure’s data such as an EHR, as described in Edelson Par [0018];  See Edelson Par [0139] which discloses the severity of illness assignments being determined using all patient refined diagnosis related group (APR-DRG) methodology, which incorporates features such as principle diagnosis at admission, co-morbidities, complications during admission, age, and gender, and this rating affecting the overall Patient Acuity Ranking (PAR) described in Par [0134] & Par [0137]; See Edelson Par [0134] & Par [0137] which describes assigning a patient acuity rating (PAR) to a patient, corresponding to the likelihood level of suffering a cardiac arrest or requiring emergent ICU transfer within the next 24 hours and being based on the severity of illness assignments as determined using all patient refined diagnosis related group (APR-DRG) methodology described in Edelson Par [0139]), wherein
the plurality of acuity attributes includes:
data indicating an experience-based score of the particular entity (in light of Applicant’s specification, an experience-based score could include utilization of healthcare related services in the recent past, therefore see Edelson Par [0017] which specifically states that the risk evaluation may be based on the patient’s prior ICU stays constituting utilization of healthcare related services in the recent past; See Edelson Par [0108] & [0124] and Table 1 which disclose considering the length of stay and high admission rate in patient demographic data for determining; See Edelson Par [0137] which describes the providers being surveyed once per call-cycle on the day after patient admission and asked to rate each of their patients based on their likelihood of suffering a cardiac arrest or being transferred to the ICU, further representing the level of use of a medical service or utility), and
data indicating an impact score of the particular entity (in light of Applicant’s specification, an impact score can be assigned to each entity based on utilization trends, therefore see Edelson Par [0017] which specifically states that the risk evaluation may be based on the patient’s prior ICU stays constituting utilization of healthcare related services in the recent past; See Edelson Par [0108] & [0124] and Table 1 which disclose considering the length of stay and high admission rate in patient demographic data for determining; See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, etc.,);
generate by one or more computers, a third data structure for processing by one or more computers for the particular entity (While not “third data structure” per se, Edelson Par [0081] which discloses storing various data structures, implying one or more, used by a software application configured to evaluate a user’s risk and/or mental status), wherein
the third data structure includes at least the plurality of first fields generated for the particular entity and the plurality of second fields generated for the particular entity (While not “third data structure” per se, Edelson Par [0081] which discloses storing various data structures, implying one or more, used by a software application configured to evaluate a user’s risk and/or mental status, as well as a plurality of acuity attributes as discussed in Edelson Par [0138] which describes PAR scores being entered into a database, and then being linked to patient demographic and outcome data.  Additionally, trend testing was used to correlate a certain PAR with patient outcomes or a particular patient risk category.  Furthermore, clustered multivariate logistic regression was used to predict a relationship between a set of multiple varying independent variables and multiple dependent variables such as, as described in Par [0139], principle diagnosis at admission, co-morbidities, complications during admission, age, gender, etc., therefore clustering each of the plurality of entities to a risk category based on the PAR scores and then being linked to patient demographic and outcome data, therefore the aggregate or various data structure(s) would contain the elements as set forth in this limitation);
process, by one or more computer computers, the generated third data structure including the plurality of first fields indicating the severity attributes and the plurality of second fields indicating the acuity attributes to determine an initial entity tier for the particular entity (While not explicitly mentioned that the “third data structure” is processed, Edelson Par [0081] discloses storing various data structures, implying one or more structures, used by a software application configured to evaluate a user’s risk and/or mental status based on the stored data structure’s data such as an EHR, as described in Edelson Par [0018]; See Edelson Par [0058]-[0059] which discloses the computer determining and indicating a level of risk for the patient based on an aggregate score that exceeds a predetermined threshold, for instance, very high risk, high risk, intermediate risk, low risk, etc., the low risk category constituting an initial entry tier), wherein
the initial entry tier is data indicating an indication of risk associated with the particular entity (See Edelson Par [0058]-[0059] which discloses the computer determining and indicating a level of risk for the patient based on an aggregate score that exceeds a predetermined threshold, for instance, very high risk, high risk, intermediate risk, low risk, etc., the low risk category constituting an initial entry tier); and
apply, by one or more computers, one or more rules of a rules engine that assigns a plurality of third data structures generated for the plurality of entities into different buckets of entity data structures that represent a strategy for transitioning the particular entity from the initial tier to a different tier (While not a “rules engine” per se, Edelson Par [0058]-[0059] discloses the computer determining and indicating a level of risk for the patient based on an aggregate score that exceeds a predetermined threshold, for instance, very high risk, high risk, intermediate risk, low risk, etc., which therefore indicates that the computer-based determination and level of risk are based on rules generated by the computer; See Edelson Par [0138] which describes PAR scores being entered into a database, and then being linked to patient demographic and outcome data.  Additionally, trend testing was used to correlate a certain PAR with patient outcomes or a particular patient risk category.  Furthermore, clustered multivariate logistic regression was used to predict a relationship between a set of multiple varying independent variables and multiple dependent variables such as, as described in Par [0139], principle diagnosis at admission, co-morbidities, complications during admission, age, gender, etc., therefore clustering each of the plurality of entities to a risk category based on the PAR scores and then being linked to patient demographic and outcome data), wherein
Edelson does not disclose the following limitations:
the plurality of severity attributes includes:
a trailing cost associated with the entity
the plurality of acuity attributes includes:
data indicating a cost trend score associated with the particular entity
each bucket is associated with one or more respective electronic directories representing electronic storage locations that are each tagged with a program identifier that identifies an interventive program that is to be assigned to an entity
storing, by one or more computers, each of the plurality of third data structures into a respective electronic directory based on the strategy, wherein
storage of a particular third data structure representing a particular entity into an electronic directory associates the particular entity with the program identifier that tags the electronic directory so that the particular entity is assigned to the interventive program identified by the program identifier.

Edelson does disclose a plurality of severity attributes and acuity attributes being included in a plurality of data structures, albeit without mention of trailing cost or cost trend scores associated with the particular entity.  Furthermore, Edelson does disclose varying data structures to be used in conjunction with the electronic system, but does not specify the structures to be buckets or the buckets being tagged as varying storage locations for one or more programs to be assigned to an entity and further utilize a directory that associates the tagged buckets with the programs to be assigned to an entity.

However, Fouts discloses:
the plurality of severity attributes includes:
a trailing cost associated with the entity (a trailing cost, in light of Applicant’s specification, includes the entity’s healthcare related cost over a certain preceding time period; See Fouts Par [0067] & [0080]-[0085] discloses the observation or consideration of an entity’s healthcare related costs over varying previous periods of time, including monthly, bi-annually, annually (which reads on a 12-month trailing cost), policy-length and more. and associating a number or relative distribution of the strata (effectively reading on “ranking the plurality of entities”) based on the entity’s healthcare related costs over the varying previous periods of time, such as annually See Fouts Par [0067] which discloses a comparison of healthcare-related costs, in the form of a score, where the threshold value may represent a predicted healthcare-related cost based on recent costs versus an indexed value relative to a risk or predicted magnitude of future generation of health care-related costs and further describes comparing two or more time frames for health care-related costs such as monthly, bi-annual, annual, policy-length health care-related costs and would therefore be incurred at different time points; further Fouts Par [0067] specifically states the threshold (cost) value may represent either a predicted health care-related cost for the individual over a certain time period (preceding) or an indexed value relative to a risk or predicted magnitude of future (proceeding) generation of health care-related costs);
the plurality of acuity attributes includes:
data indicating a cost trend score associated with the particular entity (See Fouts Par [0067] which discloses a comparison of healthcare-related costs, in the form of a score, where the threshold value may represent a predicted healthcare-related cost based on recent costs versus an indexed value relative to a risk or predicted magnitude of future generation of health care-related costs and further describes comparing two or more time frames for health care-related costs such as monthly, bi-annual, annual, policy-length health care-related costs and would therefore be incurred at different time points; further Fouts Par [0067] specifically states the threshold (cost) value may represent either a predicted health care-related cost for the individual over a certain time period (preceding) or an indexed value relative to a risk or predicted magnitude of future (proceeding) generation of health care-related costs).

The method of Fouts is directly applicable to the method of Edelson because both methods share limitations and capabilities, namely, they are both directed to determining risk levels of patients and populations via varying factors in the healthcare field, such as healthcare-related costs, healthcare facility usage, co-morbidities, longitudinal chronic illness burden scores, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edelson, which already describes a trend score of sorts and the utilization of a plurality of severity attributes and acuity attributes being included in a plurality of data structures, to further include comparisons of recent costs, a long-term cost trend associated with a particular entity, and a trailing cost, as disclosed by Fouts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Edelson, using the limitations found in Fouts, because with providing an estimated preceding/past cost or proceeding/future cost to the insurance agency or premium payment for the individual, the agency is able to determine strata in order to associate an individual with a particular risk of generating a certain level of healthcare-related costs (See Fouts Par [0067]).  Furthermore, by utilizing a trailing cost, the system can make a determination of healthcare costs accrued during a period of time, and can then adjust a parameter used to determine the health care profiles/risk score of respective individuals in the set of individuals based on the health care costs accrued during said period of time using pattern classification and/or decision rule to characterize relationships between individual’s parameters (e.g., health care characteristics of the individual) and generation of health care-related costs or risk thereof (See Fouts Par [0085]).

Edelson does not disclose the following limitations:
each bucket is associated with one or more respective electronic directories representing electronic storage locations that are each tagged with a program identifier that identifies an interventive program that is to be assigned to an entity
storing, by one or more computers, each of the plurality of third data structures into a respective electronic directory based on the strategy, wherein
storage of a particular third data structure representing a particular entity into an electronic directory associates the particular entity with the program identifier that tags the electronic directory so that the particular entity is assigned to the interventive program identified by the program identifier.


However, Syed discloses:
each bucket is associated with one or more respective electronic directories representing electronic storage locations that are each tagged with a program identifier that identifies an interventive program that is to be assigned to an entity (it is understood that “that identifies an interventive program that is to be assigned to an entity” is an intended result of a step positively recited and does not necessarily add patent weight (See MPEP 2111.04) such that any system that tags electronic storage locations with a program identifier should accomplish the intended result; furthermore, a “bucket” is understood to be a document or reserved amount of memory with no definite size in which information of interest is added with no structure or the document/memory holds single/multiple items of data of interest; therefore, see Syed et al. Par [0057], [0065], & [0073] which discloses the use of buckets for queries that are hashed/tagged for a variety of data structures, that which is understood to contain varying information about the bucket, the location of the bucket, the contents of the bucket such as data, etc., such that the hashed/tagged buckets and data structures are associated with one another;  See Syed Par [0148] which discloses several communication devices,  databases, etc., that are communicatively connected to each other, and a server may be connected to the network); and
storing, by one or more computers, each of the plurality of third data structures into a respective electronic directory based on the strategy (furthermore, a “bucket” is understood to be a document or reserved amount of memory with no definite size in which information of interest is added with no structure or the document/memory holds single/multiple items of data of interest; therefore, see Syed et al. Par [0057], [0065], & [0073] which discloses the use of buckets for queries that are hashed/tagged for a variety of data structures, that which is understood to contain varying information about the bucket, the location of the bucket, the contents of the bucket such as data, etc., such that the hashed/tagged buckets and data structures are associated with one another;  See Syed Par [0148] which discloses several communication devices,  databases, etc., that are communicatively connected to each other, and a server may be connected to the network), wherein
storage of a particular third data structure representing a particular entity into an electronic directory associates the particular entity with the program identifier that tags the electronic directory so that the particular entity is assigned to the interventive program identified by the program identifier (furthermore, a “bucket” is understood to be a document or reserved amount of memory with no definite size in which information of interest is added with no structure or the document/memory holds single/multiple items of data of interest; therefore, see Syed et al. Par [0057], [0065], & [0073] which discloses the use of buckets for queries that are hashed/tagged for a variety of data structures, that which is understood to contain varying information about the bucket, the location of the bucket, the contents of the bucket such as data, etc., such that the hashed/tagged buckets and data structures are associated with one another such as in the network described in Syed Par [0148] which discloses several communication devices,  databases, etc., that are communicatively connected to each other, and a server may be connected to the network; See Syed Par [0156] which further describes program modules being associated with data structures such that the operating system gives different numbers or labels for each of the programs).
The disclosure of Syed is directly applicable to the combined disclosure of Edelson and Fouts because both disclosures share limitations and capabilities, such as, both being directed towards patient risk evaluation and organizing data in computerized structures relating to the risk evaluation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Edelson and Fouts which already discloses varying data structures to be used in conjunction with the electronic system to further specify the structures as buckets, the buckets being tagged as varying storage locations for one or more programs to be assigned to an entity and further having the system utilizing a directory that associates the tagged buckets with the programs to be assigned to an entity, as disclosed by Syed because this allows for the efficient discovery of nearest neighbors by hashing a query point and searching only through elements stored in buckets containing a specific kind of data that needs to be found by the system.


Claim 21 –
Regarding Claim 21, Edelson, Fouts, and Syed disclose the computer-readable storage device of claim 20 in its entirety.  Edelson and Fouts further disclose a computer-readable storage device, the instructions, when executed by the data processing apparatus, cause the data processing apparatus to:
determine the cost trend score for each particular entity of the plurality of entities (see Edelson Par [0138] wjocj describes PAR scores being correlated with patient outcomes by providers using ordinal trend testing, therefore constituting a trend score of sorts), wherein
determining the cost trend score for the particular entity is based on a comparison of a recent cost associated with the particular entity that was incurred at a first point in time and a long-term cost associated with the particular entity that was incurred prior to the first point in time (See Fouts Par [0067] which discloses a comparison of healthcare-related costs, in the form of a score, where the threshold value may represent a predicted healthcare-related cost based on recent costs versus an indexed value relative to a risk or predicted magnitude of future generation of health care-related costs and further describes comparing two or more time frames for health care-related costs such as monthly, bi-annual, annual, policy-length health care-related costs and would therefore be incurred at different time points; further Fouts Par [0067] specifically states the threshold (cost) value may represent either a predicted health care-related cost for the individual over a certain time period or an indexed value relative to a risk or predicted magnitude of future generation of health care-related costs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Edelson, Fouts, and Syed, which already describes a trend score of sorts, to further include comparisons of recent costs and a long-term cost associated with a particular entity, as disclosed by Fouts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Edelson Fouts, and Syed, using the limitations found in Fouts, because with an estimated cost to the insurance agency or premium payment for the individual, the agency is able to determine strata in order to associate an individual with a particular risk of generating a certain level of healthcare-related costs (See Fouts Par [0067]).

Claim 22 –
Regarding Claim 22, Edelson, Fouts, and Syed disclose the computer-readable storage device of claim 17 in its entirety.  Edelson further discloses a computer-readable storage device, the instructions, when executed by the data processing apparatus, cause the data processing apparatus to:
determine the experience-based score for each particular entity of the plurality of entities (See Edelson Par [0137] which describes the providers being surveyed once per call-cycle on the day after patient admission and asked to rate each of their patients based on their likelihood of suffering a cardiac arrest or being transferred to the ICU, representing the level of use of a medical service or utility), wherein
determine the experience-based score for the particular entity is based on data indicating the particular entity’s utilization of a plurality of different health care services (See Edelson Par [0137] which describes the providers being surveyed once per call-cycle on the day after patient admission and asked to rate each of their patients based on their likelihood of suffering a cardiac arrest or being transferred to the ICU, representing the level of use of a medical service or utility).

Claim 23 -
Regarding Claim 23, Edelson, Fouts, and Syed disclose the computer-readable storage device of claim 22 in its entirety.  Edelson further discloses a computer-readable storage device, wherein to:
determine the experience-based score for the particular entity based on data indicating the particular entity’s utilization of a plurality of different services, the instructions when executed by the data processing apparatus, causes the data processing apparatus to:
determine an experience-based score for the particular entity based on the aggregated number of instances (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, readmissions, or other services being employed for the patient).
Edelson and Syed do not explicitly disclose a device, wherein:
obtain a set of rules that are related to the use of each respective service of the plurality of different services, wherein
each rule of the set of rules establishes a threshold number of uses for each service for the plurality of different services within a particular time period;
determine, for each particular service of the plurality of services, a number of instances that the particular entity availed itself of the particular service more than the threshold number of time with the particular time period (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, readmissions, or other services being employed for the patient.  However, Edelson does not specifically disclose this numeric being compared to a threshold metric relating to number of uses, time, costs, gaps in care etc.);
aggregate the number of instances that the particular entity availed itself of each service of the plurality of services more than the threshold number of times within the particular time period (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, readmissions, or other services being employed for the patient.  However, Edelson does not specifically disclose this numeric being compared to a threshold metric relating to number of uses, time, costs, gaps in care etc.);

However, Fouts discloses a device, wherein to obtain a set of rules that are related to the use of each respective service of the plurality of different services, wherein each rule of the set of rules establishes a threshold number of uses for each service for the plurality of different services within a particular time period and a threshold comparison for the metrics already provided in Edelson Par [0119] (See Fouts Par [0057]-[0059] & [0067]-[0068] which discloses using a set of rules or logic to determine gaps in care or medical facility/service usage, such that a predetermined threshold is created to determine all gaps in care or medical service and anything above or below this threshold are either counted or disregarded based on the threshold implementation, and determining a cost of coverage based on a particular risk of an individual generating a high-level of healthcare-related activities, costs, etc.).
	It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to modify the numeric for determining an experience-based score which is based on the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, readmissions, or other services being employed for the patient, to further include a threshold implementation for determining when a particular service is being used more often by the patient, as disclosed by Fouts.  It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Edelson, Syed, and Fouts, to further include a threshold implementation for determining when a particular service is being used more often by the patient, as disclosed by Fouts, because the threshold value may represent either a predicted healthcare cost or usage for the individual over a certain period of time, and falling outside of this predicted value of usage of cost can help predict the risk of generating a certain level of healthcare usage/cost (See Fouts Par [0067]-[0068]). 

Claim 24 –
Regarding Claim 24, Edelson, Fouts, and Syed disclose the computer-readable storage device of claim 20 in its entirety.  Edelson discloses a computer-readable storage device, further comprising:
determine the impact score for each particular entity of the plurality of entities (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, etc., therefore constituting an impact score, as described in light of applicant’s specification, which describes the impact score being based on several factors including utilization trends, frequent use incidents, readmissions, hospitalization or ED visit without follow-up), wherein
determine the impact score for each particular entity is based on the particular entity’s historical pathway markers, present care pathway markers, or a combination of historical pathway markers and present pathway markers (See Edelson Par [0119] which describes a change in mean cardiac arrest risk triage score, which is indicative of the level of actions to treat the patient, for example, triggering a rapid response team, being transferred to ICU, etc., therefore constituting an impact score, as described in light of applicant’s specification, which describes the impact score being based on several factors including utilization trends, frequent use incidents, readmissions, hospitalization or ED visit without follow-up).


Response to Arguments
Applicant's arguments filed 03 August 2022 have been fully considered but they are not persuasive:
Regarding Claim Objections of Claims 1, 9, & 17, Applicant argues on pp. 11 of Arguments/Remarks that the Claims have been amended to over the stated basis for objection.  Examiner agrees with Applicant’s arguments.  Therefore, the Claim Objections have been withdrawn for Claims 1, 9, & 17.
Regarding 35 U.S.C. 101 rejections of currently pending Claims 1, 5-9, 13-17 & 21-24, Applicant argues on pp. 11-13 of Arguments/Remarks that the amended, independent claims now recite limitations that represent technical improvements to a computer.  More specifically, Applicant argues that the newly amended limitations relating to the functionality of data buckets and storage structures amounts to an improvement to the computer because the computer operates to identify a strategy for transitioning an entity from an initial risk tier to a different risk tier and cannot reasonably be performed in the human mind.  Examiner respectfully disagrees with Applicant’s arguments.  While the focus of the invention may be directed towards the specific implementation of the method within a computer environment, such as generating the data structures by using one or more computers, this does not explicitly preclude the Claim from being practically performed in the mind.  See MPEP 2106.04(a)(2)(III)(C) which specifically states that a set of Claims can recite a mental process even if they are claimed as being performed on a computer.  That is, in the instant set of independent Claims recites “generating by the one or more computers and based on the obtained data, a first data structure…” or “generating, by the one or more computers and based on the obtained data, a second data structure, etc., which, under broadest reasonable interpretation, simply claims the mental process being performed on or with a computer.  Further, the newly recited,  generalized buckets and data structures do not necessarily serve to specifically improve the technical environment, rather they are simply apply the recited abstract idea.  There is no further indication that limiting the performance of the abstract idea to this computer environment precludes the Claim from being practically performed in the human mind.  That is, one of ordinary skill in the art would be able to generate data structures for processing by one or more computers and each data structure containing various fields, such as a person generating tables to be uploaded into a computer, each of the tables containing data fields of headings, tags, labels, directories, etc.  Therefore, it is determined that the independent Claims still recite an abstract idea, i.e. a mental process.  It should also be further noted that even if the Claims were amended to include more steps or specificity as to the technical aspects of the computerized method, and this results in the limitations not practically being performed within the human mind, the instant set of Claims also recites various aspects of methods of organizing human activity, such as managing personal behavior or relationships or interactions between people, i.e. interactions between the patient and healthcare provider following a risk determination for the patient, and/or fundamental economic principles or practices, i.e. healthcare cost prediction, processing, and adjudication.
Regarding 35 U.S.C. 103 rejections of Claims 1, 5-9, 13-17, 21-24, Applicant argues on pp. 13-14 of Arguments/Remarks that previously cited portions of Edelson and Fouts fail to disclose the newly amended claim features of Claims 1, 9, and 17.  Examiner agrees with Applicant arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Edelson in view of Fouts, further in view of Syed et al.  This new grounds of rejection covers the limitations relating to data buckets, electronic directories, and associating said data buckets/directories with the system via program identifiers as recited in the newly amended Claims.  Therefore, Claims 1, 9, & 17 remain rejected under 35 U.S.C. 103 over Edelson in view of Fouts, further in view of Syed.
Regarding 35 U.S.C. 103 rejections of Claims 1, 5-9, 13-17, 21-24, Applicant argues on pp. 14 of Arguments/Remarks that because Edelson and Fouts purportedly fail to disclose, teach, or suggest the features of independent Claims 1, 9, & 17, dependent Claims 5-8, 13-16, & 21-24 which all depend from purportedly allowable, independent Claims 1, 9, & 17 are also allowable by virtue of dependency.  Examiner respectfully disagrees with Applicant’s arguments.  As shown above, Claims 1, 9, & 17 remain rejected under 35 U.S.C. 103 over Edelson in view of Fouts, further in view of Syed.  Therefore, dependent Claims 5-8, 13-16, & 21-24  also remain rejected under 35 U.S.C. 103 over the new grounds of rejection of Edelson, in view of Fouts, further in view of Syed.























Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zaldi et al. (U.S. Patent Publication No. 2015/0071074) discloses a system for network traffic regulation, wherein multiple data streams from varying networks, storage devices, etc., utilize token buckets for storage of data;
Rus et al. (U.S. Patent No. 9529540) discloses a system for redistribution of a distributed storage system based on attributes of surrounding data such that data buckets are utilized for more recent access pattern levels and increases in processing speeds/query times.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is (571) 270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R. MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        11/10/22
/Jonathan Ng/Primary Examiner, Art Unit 3619